Order entered May 3, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00258-CR
                                No. 05-21-00259-CR

                     ROBERT JESSE MEYERS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
           Trial Court Cause No. 380-82877-2020 & 380-82495-2020

                                       ORDER

      Before the Court is the State’s April 29, 2022 second motion for an

extension of time to file its brief. We GRANT the motion and ORDER the State’s

brief received with the motion filed as of the date of this order.


                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE